

SEVERANCE AGREEMENT AND RELEASE
This Severance Agreement and Release (this “Agreement”), dated as of the last
date set forth on the signature page hereof but effective as of the Effective
Date defined in Section 3 below, is hereby made and entered into by and between
Crimson Wine Group, Ltd. (the “Company”) and Mike S. Cekay (“Employee”).
RECITALS
A.Employee was employed by the Company and last held the position of Senior Vice
President of Global Sales;
B.Employee was an at-will employee and Employee’s employment with the Company,
terminated on February 5, 2020 (the “Termination Date”);
C.Except for the Severance described below in Section 2, Employee acknowledges
the receipt of all wages, salary, bonuses, benefits, expense reimbursement or
any other monies owed by the Company to Employee. Aside from the Severance,
Employee acknowledges that Employee is not entitled to any additional future
compensation from the Company; and
D.The Company has offered, and Employee has accepted, the Severance as described
below in exchange for a waiver and release of all claims and other provisions in
this Agreement. This Agreement is therefore entered into by the Company and
Employee to document the parties’ agreement regarding the terms of Employee’s
separation from the Company.
NOW, THEREFORE, IN RELIANCE OF THE ABOVE RECITALS AND IN CONSIDERATION of the
promises, covenants and agreements herein contained, the parties agree as
follows:
1.General Release. In consideration of the Company’s payment to Employee of the
Severance as described in Section 2 the sufficiency for which is hereby
acknowledged, Employee on Employee’s own behalf and on behalf of Employee’s
dependents, heirs, successors and assigns, hereby covenants not to sue and
releases the Company, and its subsidiaries, parents, and/or affiliated entities,
and their respective past, present or future directors, officers, members,
managers, owners, shareholders, partners, trustees, supervisors, employees,
attorneys, consultants, receivers, insurers, and agents, and all persons acting
by, through, under or in concert with any of them, and each of their respective
heirs, predecessors, successors, and assigns (hereinafter collectively
“Releasees”) from and for all rights, claims, liabilities, actions and suits of
all kinds and descriptions that Employee may have against any or all Releasees
arising on or prior to the date Employee signs this Agreement or arising out of
Employee’s employment with the Company or the termination thereof (“Claim” or
“Claims”), including, but not limited to, any claim for wages, bonus, incentive
compensation, commissions, accrued vacation pay, sick leave, holiday pay,
meal/rest periods, severance pay, overtime, penalties, any wage and/or hour
violation, breach of contract, breach of quasi contract, breach of implied
contract, entitlement under any leave laws, health or medical insurance, pension
or retirement
        1 of 12
         

--------------------------------------------------------------------------------



benefits, or any other employment benefits, any claim for employment
discrimination, whether on the basis of race, age, sex, national origin,
religion, sexual orientation, marital status, veterans status, disability, union
membership, or any other protected basis, retaliation or harassment of any kind,
wrongful termination, slander, defamation, invasion of privacy, or emotional
distress. Without limiting the generality of the foregoing, Employee
acknowledges and agrees that among the claims released are those arising under
Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the
Fair Labor Standards Act, the Age Discrimination in Employment Act, the Equal
Pay Act, the Americans with Disabilities Act, the Employee Retirement and Income
Security Act, the Worker Adjustment and Retraining Notification Act, the Older
Workers Benefit Protection Act, the Family and Medical Leave Act, the Genetic
Information Non-Discrimination Act, the Lilly Ledbetter Fair Pay Act of 2009,
the Fair Credit Reporting Act, the False Claims Act, the Sarbanes-Oxley Act, the
Uniformed Services Employment and Reemployment Rights Act, the Occupational
Safety and Health Act, the California Fair Employment and Housing Act, the
California Labor Code, the California Constitution, the California Family Rights
Act, the California Business and Professions Code, the Illinois Human Rights
Act, the Right to Privacy in the Workplace Act, the Illinois Worker Adjustment
and Retraining Notification Act, the Illinois One Day Rest in Seven Act, the
Illinois Union Employee Health and Benefits Protection Act, the Illinois
Employment Contract Act, the Illinois Labor Dispute Act, the Victims’ Economic
Security and Safety Act, the Illinois Whistleblower Act, the Illinois Equal Pay
Act, the Illinois Constitution, or any other claim based upon any federal,
state, or local law or any alleged wrongful conduct or injury arising out of or
in any way connected with any acts or omissions occurring on or prior to the
date Employee signs this Agreement.
This general release and waiver of claims however excludes, and Employee does
not waive, release, or discharge: (A) any right to file an administrative charge
or complaint with the Equal Employment Opportunity Commission, the Occupational
Safety and Health Administration, the Securities and Exchange Commission (“SEC”)
or other similar federal or state administrative agency, although Employee
waives any right to monetary relief related to such a charge or administrative
complaint, provided, however, that nothing herein shall be construed to waive or
limit Employee’s ability to receive any bounty or award for information provided
to the SEC concerning suspected violations of law; (B) claims which cannot be
waived by law; and (C) any rights to vested benefits, such as pension or
retirement benefits, the rights to which are governed by the terms of the
applicable plan documents and award agreements.
2.Severance and Acknowledgment. Provided that Employee signs and complies with
this Agreement, returns all Company property referenced in Section 11 below, and
does not revoke this Agreement pursuant to Section 3 below, in consideration of
the promises made herein, Employee shall receive the following severance
benefit(s) (the “Severance”):
(a)A lump sum severance payment equal to twenty-six (26) weeks of Employee’s
base pay (which totals a gross amount of $145,000 (less appropriate taxes and
withholdings as authorized by law), which will be paid bi-weekly pursuant to the
Company’s regular pay schedule beginning on the first Company payday after the
Effective Date; and
(b)An additional lump sum cash payment equal to $5,468.22 (less appropriate
taxes and withholdings as authorized by law), which is intended to represent the
amount
        2 of 12
         

--------------------------------------------------------------------------------



that would be charged to qualified beneficiaries under the Consolidated Omnibus
Budget Reconciliation Act (“COBRA”) for three (3) months for the same medical
coverage options elected by Employee immediately prior to Employee’s Termination
Date, which will be paid to Employee on the first Company payday after the
Effective Date. For the avoidance of doubt, if Employee is eligible to elect,
and timely elects COBRA, Employee is responsible for paying Employee’s COBRA
premiums, on an after tax basis (and Employee may, if Employee so chooses, use
this additional payment to pay for such COBRA coverage).
Employee shall also be paid on, or as promptly as possible after, the
Termination Date all earned and unpaid base wages and any accrued but unused
vacation/PTO, if any, through the Termination Date (“Accrued Benefits”).
Employee understands that Employee is entitled to Employee’s Accrued Benefits
regardless of whether Employee signs this Agreement.
Employee affirms and warrants that Employee has reported all hours worked and
appropriately received all compensation, wages, overtime pay (if applicable),
expense reimbursements, bonuses, commissions, incentive compensation, vacation
pay/PTO, sick pay, meal and rest breaks, benefits and other payments to which
Employee was entitled (collectively, hereinafter “Monies”), including, but not
limited to, those under the Fair Labor Standards Act and any other federal,
state, or local wage and hour law, regulation or ordinance. Except for the
Severance and Accrued Benefits set forth in this Section 2, Employee expressly
acknowledges and agrees that the Company does not now owe and will not in the
future owe Employee any additional Monies of any kind whatsoever. Employee
further affirms and warrants that Employee has appropriately received any leave
(paid and unpaid) to which Employee was entitled, including, but not limited to,
leave under the Family and Medical Leave Act and any other federal, state, or
local leave or disability accommodation law, regulation or ordinance. Employee
further acknowledges and agrees that Employee shall not be entitled to and shall
not seek any other benefits or Monies from the Company following the Termination
Date.
3.ADEA/OWBPA. The general release contained herein specifically includes a
waiver and release of all claims which Employee has or may have under the Age
Discrimination in Employment Act, as amended, 29 U.S.C. Sections 621, et seq.
(“ADEA”), based on Employee’s employment, the separation from that employment,
or any event, transaction, occurrence, act or omission occurring on or before
the date on which Employee executes this Agreement. To satisfy the requirements
of the Older Workers Benefit Protection Act (“OWBPA”), 29 U.S.C. section 626(f),
the parties agree as follows:
(a)Employee acknowledges that Employee has read and understands the terms of
this Agreement.
(b)Employee acknowledges that Employee has been advised to consult with an
attorney, if desired, concerning this Agreement and has received all advice
Employee deems necessary concerning this Agreement.
(c)Employee acknowledges that Employee has been given at least twenty-one (21)
days after Employee receives this Agreement to decide whether or not to sign
this Agreement and has taken as much of this time as necessary to consider
whether to
        3 of 12
         

--------------------------------------------------------------------------------



enter into this Agreement. Should Employee execute this Agreement in fewer than
twenty-one (21) days, Employee does so with the express understanding that
Employee has been given and declined the opportunity to consider the Agreement
for a full twenty-one (21) days.
(d)Employee acknowledges that Employee has seven (7) days after delivering to
the Company an original of this Agreement signed by Employee to revoke this
Agreement. Revocation may be made by delivering a written notice of revocation
to the Company at: Crimson Wine Group, 2700 Napa Valley Corporate Drive, Suite
B, Napa, CA 94558, Attn: Chief Financial Officer. For the revocation to be
effective, written notice must be actually received no later than the close of
business on the seventh (7th) calendar day after Employee signs and delivers
this Agreement, or, if mailed, postmarked by such date. This Agreement shall not
become effective or enforceable until the revocation period has expired, which
date of expiration shall be the “Effective Date” of this Agreement. In the event
there is a dispute as to whether appropriate notice was timely received, all
payments due under this Agreement will be stayed until that dispute is resolved,
and it is determined that the notice was not timely received such that the
Agreement was not revoked.
(e)The release contained herein does not waive any rights or claims that
Employee may have under the ADEA which may arise after the date Employee signs
this Agreement. Employee hereby acknowledges and agrees that Employee has read
this Agreement in its entirety, understands all of its terms and is knowingly
and voluntarily waiving and releasing Employee’s rights and claims only in
exchange for consideration (something of value) in addition to anything of value
to which Employee is already entitled. The Company and Employee agree that any
changes made to the Agreement, whether material or immaterial, do not restart
the running of the twenty-one (21) day period described above.
4.Civil Code Section 1542. It is understood and agreed that this is a full,
complete and final general release of any and all claims described as aforesaid,
and that Employee agrees that it shall apply to all unknown, unanticipated,
unsuspected and undisclosed claims, demands, liabilities, actions or causes of
action, in law, equity or otherwise, as well as those which are now known,
anticipated, suspected or disclosed. This release includes a release under
Section 1542 of the Civil Code of the State of California. Section 1542 reads as
follows:
A general release does not extend to claims that the creditor or releasing party
does not know or suspect to exist in his or her favor at the time of executing
the release and that, if known by him or her, would have materially affected his
or her settlement with the debtor or released party.
Employee hereby expressly waives and relinquishes all rights and benefits under
Section 1542 and any law or legal principle of similar effect in any
jurisdiction with respect to the release granted in this Agreement.
5.No Pending Claims. Employee acknowledges and agrees that Employee has no
pending lawsuit, administrative charge, or complaint against the Company or any
of the other
        4 of 12
         

--------------------------------------------------------------------------------



Releasees, in any court or with any governmental agency. Employee also agrees
that, to the extent permitted by law and subject to the provisions in Sections 1
and 19, Employee will not allow any lawsuit, administrative charge, or complaint
to be pursued on Employee’s behalf. Employee further agrees that Employee will
not participate, cooperate, or assist in any litigation against the Releasees in
any manner, to the extent permitted by law and subject to the provisions in
Sections 1 and 19. If lawfully subpoenaed by a court of this jurisdiction,
Employee agrees to provide the Company written notice of such a subpoena within
five (5) days of receipt.
6.Confidential Information. Employee acknowledges that Employee has acquired
information, in the course of Employee’s employment with the Company, regarding
the Releasees, which constitutes Confidential Information (as defined below),
and which is and remains the exclusive property of the Releasees. Employee
acknowledges that this Confidential Information could be used to the detriment
of the Releasees. Therefore, in addition to Employee’s other obligations to the
Company under applicable law and other Company policies and agreements, Employee
agrees that, subject to the exceptions stated in Section 19, and except as
required by law, Employee shall not divulge to any other person, firm,
corporation or legal entity, any Confidential Information or trade secret of any
Releasee. The term “Confidential Information” as used herein, means all
information or material not generally known by the public which: (a) gives any
Releasee some competitive business advantage or the opportunity of obtaining
such advantage or the disclosure of which could be detrimental to the interests
of any Releasee; and (b) is owned by any Releasee or in which any Releasee has
an interest (including information conceived, originated, discovered or
developed in whole or in part by Employee); and (c) is either marked
“Confidential Information,” “Proprietary Information” or with other similar
marking, is known by Employee to be considered confidential and proprietary by
any Releasee, or from all the relevant circumstances should reasonably be
assumed by Employee to be confidential and proprietary to any Releasee.
Confidential Information includes, but is not limited to, the following types of
information and other information of a similar nature (whether or not reduced to
writing): trade secrets, inventions, drawings, file data, documentation,
diagrams, specifications, know how, processes, formulas, models, flow charts,
products in various stages of development, source codes, object codes, research
and development procedures, research or development and test results, marketing
techniques and materials, marketing and development plans, price lists, tax
information (including, without limitation, tax strategies, tax planning, tax
structuring and tax returns), Company strategies, Company structuring,
inter-Company relations and agreements, pricing policies, billing practices,
business plans, information and lists relating to potential or actual clients,
customers’ and/or suppliers’ identities, characteristics and agreements,
insurance information, risk management information, human resources and
personnel information, family information, financial information and
projections, legal department information, audit information, trust information,
income information and employee files. Confidential Information also includes
any confidential, non-public information described above which any Releasee
obtains from another party and treats as proprietary or designates as
Confidential Information, whether or not owned or developed by such Releasee.
Employee acknowledges that, notwithstanding this Agreement, Employee shall
continue to be bound by the covenants and other provisions of any proprietary
information and inventions agreement which Employee may be subject to or may
have entered into during Employee’s employment with the Company.
        5 of 12
         

--------------------------------------------------------------------------------



7.Non-Solicitation of Employees. Employee understands and acknowledges that the
Company has expended and continues to expend significant time and expense in
recruiting and training its employees and that the loss of employees would cause
significant and irreparable harm to the Company. Employee agrees and covenants
not to directly or indirectly solicit, recruit, attempt to recruit, or induce
the termination of employment of any employee of Company for the term of 12
months beginning on the Termination Date.
8.Non-Solicitation of Customers/Vendors. Employee understands and acknowledges
that the Company has expended and continues to expend significant time and
expense in developing customer and vendor relationships, customer and vendor
information, and goodwill, and that because of Employee's experience with and
relationship to the Company, Employee has had access to and learned about much
or all of the Company’s customer and vendor information (“Customer
Information”). Customer Information includes, but is not limited to, names,
phone numbers, addresses, email addresses, order history, order preferences,
chain of command, pricing information, and other information identifying facts
and circumstances specific to the customer or vendor and relevant to the
Company’s sales and/or services. Employee understands and acknowledges that loss
of any of these customer and/or vendor relationships or goodwill will cause
significant and irreparable harm to the Company. Employee agrees and covenants
for term of twelve (12) months beginning on the Termination Date, not to
directly or indirectly induce or attempt to induce any customer, supplier,
licensee, or other business relation of the Company or any of its affiliates to
cease doing business with the Company or any such affiliate, or in any way
interfere with the relationship between any such customer, supplier, licensee,
or business relation and the Company or any such affiliate, as the case may be.
9.Confidentiality. The terms of the Agreement shall be confidential, subject to
the exceptions stated in Section 19. Accordingly, Employee agrees to not make
any public statement about, not disclose to any third party, the fact of, or
contents or terms of this Agreement, unless necessary to implement or enforce
its terms, or to seek tax or legal advice regarding this Agreement. Employee
will not disclose information about this Agreement to Employee’s spouse or
Employee’s financial, tax and legal advisors, until they have first been advised
of this confidentiality provision. Specifically, Employee will not disclose any
information about this Agreement, or the Severance made pursuant to this
Agreement, to any current or former employee of the Company. In the event that
Employee’s attorney, financial or tax advisor, or spouse engages in conduct that
would breach this Section, such conduct shall constitute a breach of this
Section just as if Employee had engaged in such conduct. Employee understands
and agrees that any disclosures in violation of this section shall constitute
and be treated as a material breach of this Agreement. Employee acknowledges and
understands that the Company is a publicly traded company and as a result may be
required to make public disclosures in connection with the Company entering into
this Agreement.
10.Additional Benefit. Employee represents and agrees that the Company’s payment
of the Severance described above is not required by any agreement or by any of
the Company’s policies or procedures or by any act or omission by the Company or
any Releasee, or any of them. Employee understands that the Severance is an
additional benefit for which Employee is not eligible unless Employee elects to
sign this Agreement.
        6 of 12
         

--------------------------------------------------------------------------------



11.Return of Company Property. Employee represents and warrants that Employee
has already or promptly will return to the Company any and all of the Company’s
equipment, cellular telephone, iPhone/blackberry, tablets, laptop computers,
hand-held electronic devices, files, documents, and other materials which were
given to Employee by the Company for Employee’s use during Employee’s employment
or which are otherwise in Employee’s possession, custody or control on the
Termination Date, including, without limitation, all corporate credit cards,
employee identification badges, and all building keys and access cards, in each
case, in the same condition as such materials were in when given to Employee by
the Company (normal wear and tear excepted). Employee will also provide the
Company with the location of any security information which Employee used in
connection with Employee’s employment. Employee also agrees to promptly return
any subsequently discovered Company property.
12.No Disparagement; Social Media. To the fullest extent permitted by law, and
subject to the exceptions stated in Section 19, Employee agrees that, from and
after the date Employee signs this Agreement, Employee will not disparage or
publish or disseminate information, whether oral or written (which includes, but
is not limited to, statements made directly, indirectly or through any third
person on or through any online, social media, electronic, digital or other
media), that is derogatory in any manner to any Releasee or its business or
his/her personal reputation, whether such information was acquired before,
during or after Employee’s employment with the Company. In addition, on the
Termination Date, Employee agrees to update Employee’s profile on job
websites/applications (such as Indeed) and social media websites/applications
(such as LinkedIn) to reflect that Employee is no longer an employee of the
Company.
13.Confirmation. Subject to the exceptions stated in Section 19, Employee
represents and warrants that Employee is not aware, to the best of Employee’s
knowledge, of any conduct on Employee’s part or on the part of another Company
employee that violated the law or otherwise exposed the Company to any
liability, whether criminal or civil, whether to any government, individual or
other entity, and that Employee is not aware of any material violations by the
Company and/or its employees, officers, directors and agents of any statute,
regulation or other rules that have not been addressed by Company through
appropriate compliance and/or corrective action. Further, Employee represents
and warrants that Employee has not suffered any sexual harassment or sexual
abuse in connection with Employee’s employment by the Company, or by any
officer, manager, employee, agent, customer or supplier of the Company; that
Employee is not currently aware of any facts or circumstances that would give
rise to a sexual harassment or sexual abuse claim against the Company and/or any
of the Releasees; and that this Agreement and the Severance is not a settlement
or payment related to a sexual harassment or sexual abuse claim.
14.Reference. Employee agrees that any request for a reference from a
prospective employer must be directed to the Company’s Human Resources
Department. The Company agrees that in response to any inquiry from a
prospective employer, the Company shall make no comment other than to confirm
dates of employment and last position held.
15.Cooperation. In the event that the Company or any of its subsidiaries,
parents, and/or affiliated entitles become involved in any civil or criminal
litigation, administrative
        7 of 12
         

--------------------------------------------------------------------------------



proceeding or governmental investigation, Employee shall, upon request, provide
reasonable cooperation and assistance to the Company, including without
limitation, furnishing relevant information, attending meetings and providing
statements and testimony. The Company will reimburse Employee for all reasonable
and necessary expenses Employee incurs in complying with this Section 15. If
necessary for any employer of Employee, the Company will provide Employee with a
proper subpoena in order to obtain Employee’s reasonable cooperation with and
assistance to the Company.
16.No Admission. Employee acknowledges that neither this Agreement nor anything
contained herein shall be admissible in any proceeding as evidence of or an
admission by the Company of any wrongdoing or violation of its policies and
procedures, or of any law or regulation. Notwithstanding the foregoing, this
Agreement may be introduced into a proceeding solely for the purpose of
enforcing this Agreement.
17.Dispute Resolution. Any disagreement, controversy, claim, action, proceeding
or dispute between Employee and any Releasee, brought to interpret or enforce
the provisions of this Agreement, shall be resolved by way of final binding
arbitration. The parties will exercise their best efforts to mutually agree upon
the selection of an arbitrator. If no such agreement can be reached, then a
third-party provider will be contacted for the purpose of securing an
arbitrator. The arbitrator selected shall be a retired judge or attorney with
substantial experience in the subject matter of the dispute. The prevailing
party or parties shall recover his, her or its reasonable attorneys’ fees and
costs.
18.Unemployment and Disability. The releases set forth in Sections 1 and 3 do
not include any claims for state or federal unemployment or disability
compensation to which Employee may be entitled under the law or Employee’s
rights to continuation coverage under the Company’s group health plan which, if
applicable, will be offered in accordance with the provisions of COBRA or other
applicable law. The Company agrees it will not oppose Employee’s claim for
unemployment benefits.
19.No Prohibition. Employee is hereby advised, and by Employee’s signature
below, Employee acknowledges that, nothing in this Agreement or in any agreement
between Employee and the Company prohibits or limits Employee (or Employee’s
attorney) from initiating communications directly with, responding to any
inquiry from, volunteering information to, or providing testimony before, the
Securities and Exchange Commission, the Department of Justice, the Financial
Industry Regulatory Authority Inc., or any other self-regulatory, governmental,
law enforcement, or regulatory authority, regarding this Agreement and its
underlying facts and circumstances, or from any reporting of, investigating into
or assisting with any proceeding regarding suspected violations of law, and that
Employee is not required to advise or seek permission from the Company before
engaging in any such activity. Employee further recognizes that, in connection
with any such activity, Employee must inform such authority of the confidential
nature of any confidential information that Employee provides, provided,
further, that Employee is not permitted to reveal any information that is
protected by the attorney-client privilege or attorney-work product protection
or any other privilege belonging to the Company. Further, nothing herein shall
be construed to prevent disclosure of any information as may be required by
applicable law or regulation, or pursuant to the valid order of a court of
competent jurisdiction or an authorized government agency, provided that the
        8 of 12
         

--------------------------------------------------------------------------------



disclosure does not exceed the extent of disclosure required by such law,
regulation or order. Additionally, Employee understands and acknowledges that
Employee is hereby notified that, under the Defend Trade Secrets Act
(specifically, 18 USC §1833), Employee cannot be held criminally or civilly
liable under any federal or state trade secret law for the disclosure of a trade
secret that is made (i) in confidence to a federal, state, or local government
official, either directly or indirectly, or to an attorney, and (ii) solely for
the purpose of reporting or investigating a suspected violation of law. Employee
also understands that Employee may not be held so liable for disclosures made in
a complaint or other document filed in a lawsuit or other proceeding, if that
filing is made under seal.
20.Choice of Law. This Agreement shall be construed and enforced in accordance
with, and governed by, the laws of the State of Illinois, without regard to its
conflicts of law provisions.
21.No Assignment. Employee represents and agrees that Employee has not
heretofore assigned or transferred, or purported to have assigned or
transferred, to any person whomsoever, any Claim or portion thereof or interest
therein, and Employee agrees to indemnify, defend and hold harmless each and all
of the Releasees against any and all Claims based on, arising out of, or in
connection with any such transfer or assignment, or purported transfer or
assignment, of any Claims or any portion thereof or interest therein.
22.Binding. This Agreement shall be binding upon Employee and Employee’s heirs,
representatives, executors, administrators, successors and assigns, and shall
inure to the benefit of each and all of the Releasees, and to their heirs,
representatives, executors, administrators, successors and assigns.
23.Severability. Should any part, term or provision of this Agreement, with the
exception of the releases embodied in Sections 1 and 3, be declared or
determined by any Court or other tribunal of appropriate jurisdiction, including
the arbitrator appointed under Section 17, to be invalid or unenforceable, any
such invalid or unenforceable part, term or provision shall be deemed stricken
and severed from this Agreement and any and all of the other terms of the
Agreement shall remain in full force and effect to the fullest extent permitted
by law. The releases embodied in Sections 1 and 3 are the essence of this
Agreement and should Sections 1 or 3 be deemed invalid or unenforceable, this
Agreement may be declared null and void by the Company and any consideration
received by Employee under this Agreement shall be returned to the Company.
24.Entire Agreement. This Agreement constitutes and contains the entire
agreement and understanding between the parties and supersedes all prior
negotiations and all agreements proposed or otherwise, whether written or oral,
concerning the subject matter hereof. The Company has made no promises to
Employee other than those contained in this Agreement. This Agreement may not be
modified, or any provision waived, except by a signed written agreement of the
affected parties. Notwithstanding the foregoing, the continuing obligations
contained in any arbitration agreement and/or confidential information,
non-solicitation and/or privacy agreement which Employee may have entered into
with the Company, shall remain in full force and effect whether or not Employee
executes this Agreement.
        9 of 12
         

--------------------------------------------------------------------------------



25.No Presumption against Drafter. Employee agrees that this Agreement has been
negotiated and that no provision contained herein shall be interpreted against
any party because that party drafted the provision.
26.Acknowledgment. Employee acknowledges and affirms that Employee has no known
workplace injuries or occupational diseases for which Employee has not already
filed a claim.
27.Breach of Post-Termination Obligations. If Employee breaches any terms of
this Agreement or the post-termination obligations referenced in it, to the
extent authorized by Illinois law, Employee will be responsible for payment of
all reasonable attorneys’ fees and costs that the Company incurred in the course
of enforcing the terms of the Agreement, including demonstrating the existence
of a breach and any other contract enforcement efforts, provided, however, that
this provision shall not apply to any action by Employee challenging the
validity of this Agreement pursuant to the OWBPA.
28.Signatories’ Authority. Each of the individuals signing this Agreement
represents and warrants to the others that he or she has the right, power and
authority to sign this Agreement on his or her behalf, or on behalf of the
Company or other business entity for which he or she has signed, as the case may
be, and to sign all other documents and perform all other acts as may be
necessary in relation to this Agreement.
29.Capacity. Employee represents and warrants that in negotiating and executing
this Agreement, Employee is not, and has not been, under the influence of any
drugs, medications or other substances which might in any way impair Employee’s
judgment or ability to understand the terms of this Agreement.
30.Further Documents and Acts. Each of the parties will cooperate in good faith
with each other, and execute and deliver such further documents and perform such
other acts as may be reasonably necessary or appropriate to consummate and carry
into effect the transactions contemplated by this Agreement.
31.No Reliance. Employee represents and acknowledges that in executing this
Agreement, Employee does not rely upon and has not relied upon any
representation or statement not set forth herein made by any Releasee or by
their agents, representatives, or attorneys with regard to the subject matter,
basis or effect of this Agreement or otherwise.
32.Interpretation. The language in all parts of this Agreement will be in all
cases construed simply according to its fair meaning and not strictly for or
against any party. Whenever the context requires, all words used in the singular
will be construed to have been used in the plural, and vice versa, and each
gender will include any other gender. The captions of the paragraphs of this
Agreement are for the convenience only and will not affect the construction or
interpretation of any of the provisions herein.
33.Section 409A. This Agreement is intended to comply with Section 409A of the
Internal Revenue Code of 1986, as amended (Section 409A), or an exemption
thereunder and shall be construed and administered in accordance with Section
409A. Notwithstanding any other provision of this Agreement, payments provided
under this Agreement may only be made upon an event and in a manner that
complies with Section 409A or an applicable exemption.
        10 of 12
         

--------------------------------------------------------------------------------



Any payments under this Agreement that may be excluded from Section 409A either
as separation pay due to an involuntary separation from service, as a short-term
deferral, or as a settlement payment pursuant to a bona fide legal dispute,
shall be excluded from Section 409A to the maximum extent possible. For purposes
of Section 409A, any installment payments provided under this Agreement shall
each be treated as a separate payment. To the extent required under Section
409A, any payments to be made under this Agreement upon a termination of
employment shall only be made upon a "separation from service" under Section
409A. Notwithstanding the foregoing, the Company makes no representations that
the payments and benefits provided under this Agreement comply with Section 409A
and in no event shall the Company be liable for all or any portion of any taxes,
penalties, interest, or other expenses that may be incurred by Employee on
account of non-compliance with Section 409A.
34.Costs. Each of the parties to this Agreement will pay his, her, or its own
costs and expenses, if any, relative to the negotiation and preparation of this
Agreement.
35.Counterparts. This Agreement may be executed in any number of counterparts,
all of which together shall constitute one original Agreement, and it may be
executed by a signature transmitted via facsimile or email transmission.
36.Certification. Employee certifies that Employee has received any advice of
counsel Employee deems necessary regarding this Agreement and has read and
understands all of this Agreement and freely, voluntarily and knowingly entered
into this Agreement, having full knowledge and understanding of its contents,
its effect, and the rights Employee may be waiving.
37.Deadline. Employee has until 5:00 p.m. on February 27, 2020 to sign and
return this Agreement to the Company. If the signed Agreement is not returned by
that date, the offer is rescinded.


[Remainder of Page Intentionally Blank; Signature Page Follows on Next Page]
IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement as of
the date written below.


PLEASE READ CAREFULLY. THIS SEVERANCE AGREEMENT AND RELEASE INCLUDES A RELEASE
OF ALL KNOWN AND UNKNOWN CLAIMS.


EMPLOYEE FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS INTO THIS
Agreement INTENDING TO WAIVE, SETTLE AND RELEASE ALL CLAIMS EMPLOYEE HAS OR
MIGHT HAVE AGAINST RELEASEES.


By signing this Agreement before the 21-day period described above in Section
3(C). expires, Employee waives Employee’s right under the ADEA to twenty-one
(21) days to
consider the terms of this Agreement. In any case, however, Employee retains the
right to revoke this Agreement within seven (7) days, as described above in
Section 3(D).
        11 of 12
         

--------------------------------------------------------------------------------





mike cekay


Crimson wine group, ltd








/s/ Mike Cekay
/s/ Jennifer Locke______________________
By: Jennifer Locke


Its: Chief Executive Officer




DATE: February 7, 2020
DATE: February 7, 2020





        12 of 12
         